DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 36, 40, 42-50 are objected to because of the following informalities:
In claim 36, lines 2 and 4, it appears that “the user’s contact” should be changed to –the user’s contact information--.
In claim 40, line 3, it appears that “security” should be changed to --circuitry--.
In claim 40, line 10, it appears that “security” should be changed to --circuitry--.
In claim 42, line 1, it appears that “security” should be changed to --circuitry--.
In claims 42-50, line 1, it appears that “The device of claim 40” should be changed to --The system of claim 40-- as claim 40 is directed to a system including a device and not a device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 27 recites the limitation "a user’s contact information" in line 4, it is unclear if this is meant to refer to “a user’s contact information” of line 3 or a different party.
While claim 38 recites the limitation "a third party " in line 2, it is unclear if this is meant to refer to “a party” of claim 37 or a different party.
While claim 39 recites the limitation "a third party " in line 2, it is unclear if this is meant to refer to “a party” of claim 37 or a different party.
Claim 40 recites the limitation "the multimedia device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
While claim 40 recites the limitation "a user’s contact information" in line 6, it is unclear if this is meant to refer to “a user’s contact information” of line 5 or a different party.
While claim 51 recites the limitation "a third party " in line 2, it is unclear if this is meant to refer to “a party” of claim 50 or a different party.
While claim 52 recites the limitation "a third party " in line 2, it is unclear if this is meant to refer to “a party” of claim 50 or a different party.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (US 2003/0014754 A1) in view of Aufricht et al. (Aufricht) (US 2002/0052781 A1).
As to claim 27, Chang discloses a method (paragraph 14), comprising:
detecting, by a multimedia device, a request associated with content being displayed on the multimedia device (embedded non-displayed data elements, including telephone number, within an advertisement; paragraph 38) for the multimedia device to send a user’s contact information (paragraph 53-57);
generating for display a prompt (icon indicating it is a callback advertisement; Fig. 4, paragraph 38);
in response to receiving input that is responsive to the prompt (user pressing a button to initiate communication; paragraph 37-38, 53, 57):
identifying in the storage of the multimedia device the user’s contact information (information stored by the user for ordering products; paragraph 37, 39); and
causing the user’s contact information to be retrieved from the storage of the multimedia device to be sent to an external device (paragraph 37, 39, 56-57).
While Chang discloses receiving a request for the multimedia device to send a 610
user’s contact information to a third party, he fails to specifically disclose wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code.
In an analogous art, Aufricht discloses a distribution system (Fig. 1A-D; paragraph 33-40) wherein a user multimedia device will receive an interactive advertisement for display (paragraph 204) including a request for the multimedia device to send a subset of the user’s contact information (paragraph 153-154) including an information code specifying which subset of the user’s contact information is to be transmitted (interactive advertisement includes form fields to fill out the types of address information desired by advertisers; paragraph 153-154) and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code (paragraph 119-120, 126, 153-154, 192, 198) so as to automatically identify and retrieve the type of information desired by the advertiser (paragraph 154-155).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang’s system to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code, as taught in combination with Aufricht, for the benefit of automatically identifying and retrieving the type of information desired by the advertiser.

As to claim 40, Chang discloses a system comprising:
storage (Fig. 8, 102);
control security (Fig. 8, 102) configured to:
detect a request associated with content being displayed on the multimedia device (embedded non-displayed data elements, including telephone number, within an advertisement; paragraph 38) for the multimedia device to send a user’s contact information (paragraph 53-57);
input/output circuitry configured to:
generate for display a prompt (icon indicating it is a callback advertisement; Fig. 4, paragraph 38);
in response to receiving input that is responsive to the prompt (user pressing a button to initiate communication; paragraph 37-38, 53, 57):
identify in the storage of the multimedia device the user’s contact information (information stored by the user for ordering products; paragraph 37, 39); and
cause the user’s contact information to be retrieved from the storage of the multimedia device to be sent to an external device (paragraph 37, 39, 56-57).
While Chang discloses receiving a request for the multimedia device to send a user’s contact information to a third party, he fails to specifically disclose wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code.
In an analogous art, Aufricht discloses a distribution system (Fig. 1A-D; paragraph 33-40) wherein a user multimedia device will receive an interactive advertisement for display (paragraph 204) including a request for the multimedia device to send a subset of the user’s contact information (paragraph 153-154) including an information code specifying which subset of the user’s contact information is to be transmitted (interactive advertisement includes form fields to fill out the types of address information desired by advertisers; paragraph 153-154) and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code (paragraph 119-120, 126, 153-154, 192, 198) so as to automatically identify and retrieve the type of information desired by the advertiser (paragraph 154-155).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang’s system to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code, as taught in combination with Aufricht, for the benefit of automatically identifying and retrieving the type of information desired by the advertiser.

As to claims 28, 41, Chang and Aufricht disclose wherein the user's contact information comprises the user’s name (see Chang at paragraph 39) and at least one of: the user’s street address (see Aufricht at paragraph 154-155), the user's telephone number (see Chang at paragraph 39), the user’s email address (see Aufricht at paragraph 154-155, 192) and the user’s instant messaging identifier.

As to claim 29, 42, Chang and Aufricht disclose sending the user’s contact information to the third party over a network (see Chang at paragraph 38-40, 53; Fig. 5 and Aufricht at paragraph 158).

As to claim 30, 43, Chang and Aufricht disclose wherein the multimedia device receives the user's contact information from the user through the user’s manipulation of a remote control to navigate a user interface generated by the multimedia device (see Chang at paragraph 37, 64).

As to claim 31, 44, Chang and Aufricht disclose wherein the information code is embedded in a television program or advertisement prior to a time that the multimedia device receives a television program or advertisement (see Chang at paragraph 38 and (Aufricht at paragraph 151, 154, 192), and wherein the information code identifies at least one of: (a) a uniform resource locator (URL) that is associated with the third party, or (b) an e-mail address of the third party (see Aufricht at paragraph 153-154),

As to claims 32, 45, while Chang and Aufricht disclose wherein the multimedia device sends the user's contact information to at least one of (a) the URL, (b) the e-mail address of the third party (emailed to the advertiser; see Aufricht at paragraph 153-154), and (c) the instant messaging identifier of the third party.

As to claims 33, 46, Chang and Aufricht disclose wherein, during the multimedia device's display of the content, a particular icon signifies, to the user, that a party associated with the television program or advertisement is interested in obtaining the user's contact information (see Chang at Fig. 4 and see Aufricht at paragraph 153, 192).

As to claim 34, 47, Chang and Aufricht disclose in response to receiving the information code, requesting the user's contact information from the user during a presentation of the recorded content, Internet-received content, television program, or advertisement (see Chang at paragraph 38; Fig. 3-4).

As to claims 35, 48, Chang and Aufricht disclose wherein the multimedia device stores the user's contact information by storing the user's contact information on one or more storage devices within the multimedia device (see Chang at paragraph 38-39).

As to claim 36, 49, Chang and Aufricht disclose wherein the multimedia device requests the user's permission to send the user's contact information to the third party by displaying an overlay over a presentation of the recorded content, Internet-received content, television program, or advertisement; and wherein the overlay identifies the third party to which the user’s contact will be sent (see Chang at paragraph 38; Fig. 3-4 and Aufricht at paragraph 153-155).

As to claim 37, 50, Chang and Aufricht disclose wherein the contact information includes data that identifies the multimedia device (see Chang at paragraph 38-39), and wherein after sending the user's contact information, the multimedia device facilitates live communication between the user and a third party to which the user’s contact was sent (see Chang at paragraph 38-39).

As to claim 38, 51, Chang and Aufricht disclose wherein the multimedia device facilitates live communication between the user and a third party to which the user’s contact information was sent using voice-over-IP (VOIP) protocol (see Chang at paragraph 53).

As to claim 39, 52, while Chang and Aufricht disclose facilitating live communication between the user and the third party, they fail to specifically disclose using instant messaging.
The examiner takes Official Notice that it was notoriously well known in the art at the time of invention by applicant to provide an identifier to initiate an instant messaging session, so as to enable real time textual communication with users who are unwilling or unable to utilize audio communications, such as the hearing impaired.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang and Aufricht’ system to include using instant messaging, for the typical benefit enabling real time texual communication with users who are unwilling or unable to utilize audio communications, such as the hearing impaired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,438,596 in view of Aufricht.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses all of the current claim limitations except wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code.
In an analogous art, Aufricht discloses a distribution system (Fig. 1A-D; paragraph 33-40) wherein a user multimedia device will receive an interactive advertisement for display (paragraph 204) including a request for the multimedia device to send a subset of the user’s contact information (paragraph 153-154) including an information code specifying which subset of the user’s contact information is to be transmitted (interactive advertisement includes form fields to fill out the types of address information desired by advertisers; paragraph 153-154) and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code (paragraph 119-120, 126, 153-154, 192, 198) so as to automatically identify and retrieve the type of information desired by the advertiser (paragraph 154-155).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify the patented claims to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code, as taught in combination with Aufricht, for the benefit of automatically identifying and retrieving the type of information desired by the advertiser.

Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,893,180 in view of Aufricht.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses all of the current claim limitations except wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code.
In an analogous art, Aufricht discloses a distribution system (Fig. 1A-D; paragraph 33-40) wherein a user multimedia device will receive an interactive advertisement for display (paragraph 204) including a request for the multimedia device to send a subset of the user’s contact information (paragraph 153-154) including an information code specifying which subset of the user’s contact information is to be transmitted (interactive advertisement includes form fields to fill out the types of address information desired by advertisers; paragraph 153-154) and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code (paragraph 119-120, 126, 153-154, 192, 198) so as to automatically identify and retrieve the type of information desired by the advertiser (paragraph 154-155).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify the patented claims to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code, as taught in combination with Aufricht, for the benefit of automatically identifying and retrieving the type of information desired by the advertiser.

Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,986,295 in view of Aufricht.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses all of the current claim limitations except wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code.
In an analogous art, Aufricht discloses a distribution system (Fig. 1A-D; paragraph 33-40) wherein a user multimedia device will receive an interactive advertisement for display (paragraph 204) including a request for the multimedia device to send a subset of the user’s contact information (paragraph 153-154) including an information code specifying which subset of the user’s contact information is to be transmitted (interactive advertisement includes form fields to fill out the types of address information desired by advertisers; paragraph 153-154) and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code (paragraph 119-120, 126, 153-154, 192, 198) so as to automatically identify and retrieve the type of information desired by the advertiser (paragraph 154-155).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify the patented claims to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by the information code, as taught in combination with Aufricht, for the benefit of automatically identifying and retrieving the type of information desired by the advertiser.

Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,128,920.
Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower patented claims fully disclose and encompass all of the current broader claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424